Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 1 of 26



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 9:19-CV-80869

                                JURY TRIAL DEMANDED

  NICHOLAS KOTELNICKI,

           Plaintiff,

  v.

  BL RESTAURANT OPERATIONS LLC,

            Defendant.
       ___________________________________ /



                                              COMPLAINT

        1. Plaintiff, NICHOLAS S KOTELNICKI, (“Plaintiff”), brings this action against

           Defendant, BL RESTAURANT OPERATIONS LLC, alleging as follows:

                                             JURY DEMAND

        2. Plaintiff demands a trial by jury on all claims properly triable by a jury.

                                    PRELIMINARY STATEMENT

        3. The Plaintiff, brings this action against Defendant for violations of the Americans with

           Disabilities Act of 1990 ("ADA") as amended by the ADA Amendments Act of 2008

           ("ADAAA"), 42 U.S.C. §§ 12101 to 12213 (collectively, the "ADA"), the Family and

           Medical Leave Act, 29 U.S.C. Chapter 28 (as amended) (“FMLA”), and the Florida Civil

           Rights Act (FCRA), §§ 760.01 et seq.

        4. At all times relevant, Plaintiff was employed by Defendant.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 2 of 26



                                          JURISDICTION

     5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that this is a

        civil action arising under the ADA and the FMLA. This court also has supplemental

        jurisdiction over Plaintiff's related claims arising under state and local laws pursuant to

        28 U.S.C. § 1367(a).

                                              VENUE

     6. Venue is proper in this district under 28 U.S.C. § 1391(b)(1), in that Defendant resides in

        this district and all Defendant reside in Florida, 28 U.S.C. § 1391(b)(2), in that a

        substantial part of the events or omissions giving rise to the claim occurred in this district,

        28 U.S.C. § 1391(b)(3), in that Defendant are subject to personal jurisdiction in this

        district with respect to this action, and there is no other district in which the action may

        otherwise be brought.

                                             PARTIES

     7. PLAINTIFF is a citizen and resides in Florida.

     8. PLAINTIFF at all relevant times was an employee, as defined by the ADA/FMLA and

        the relevant State Statutes referenced above.

     9. BL RESTAURANT OPERATIONS LLC, is a Foreign Limited Liability Company

        organized in Delaware but is based in Addison, Texas. Defendant can be served by its

        registered agent C T CORPORATION SYSTEM, 1200 SOUTH PINE ISLAND ROAD

        PLANTATION, FL 33324 and operates bars and restaurants throughout the Unites States

        including Florida. Defendant was Plaintiff’s employers as defined by the ADA/FMLA

        and relevant state Statutes.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 3 of 26



                                           COUNT ONE
                                         FMLA Interference

     10. Plaintiff repeats and realleges paragraphs 1 through 9, as if fully set forth herein.

     11. Defendant are an “employer” for purposes of the FMLA because it is engaged in an

        industry or activity affecting commerce and it has employed 50 or more employees for

        each working day during each of 20 or more calendar weeks in the current or preceding

        calendar year and/or Defendant were eligible employers pursuant to the Family Medical

        Leave Act and/or The Defendant are employers as defined under the FMLA.

     12. Plaintiff is an “eligible employee” for purposes of FMLA coverage, i.e. employed for at

        least 12 months by Defendant and provided at least 1,250 hours of service in the 12 months

        immediately preceding the need for leave (Plaintiff was an eligible employee of Defendant

        as defined by the FMLA).

     13. At all relevant times Plaintiff was an employee of Defendant and was qualified.

     14. Defendant has the minimum number of employees and/or Plaintiff was entitled to FMLA

        leave because of a qulafying reason as defined by the FMLA (and was in fact approved for

        FMLA leave by Defendant).

     15. Plaintiff gave Defendant proper notice of intent to take leave under the FMLA after

        expressly notifying Defendant, which alerted the Defendant of the need for medical leave.

        As such, Defendant possessed actual knowledge of Plaintiff’s serious health condition and

        need for leave.

     16. Plaintiff began working for Defendant in September 2014 as a server and later became a

        Manager around May 2016.

     17. Plaintiff was terminated by Defendant in September 2017.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 4 of 26



     18. Plaintiff requested and was granted FMLA leave on or around June 2017 and returned

        around August 2017.

     19. When Plaintiff returned from FMLA he was threatened with a transfer from Boynton

        Beach to Orlando, was demoted and his position changed back to waiter, less pay, etc.

     20. Plaintiff also gave notice of additional FMLA need by requested an additional 1-2 weeks

        of medical leave

     21. Around August 2017, shortly after Plaintiff had returned from FMLA leave, Defendant

        informed Plaintiff that his position was no longer needed as the company had 4 managers

        in the location.

     22. One month after Plaintiff was terminated, Defendant hired a 4th manager for the very

        same location to replace Plaintiff despite just a month prior being told the position was no

        longer needed.

     23. Tellingly, Plaintiff was terminated within months of his use of the FMLA.

     24. Defendant interfered, restrained, intimidated, deterred and terminated Plaintiff while

        needing FMLA leave and/or while FMLA was requested.

     25. Plaintiff requested were based on a good faith, Plaintiff was eligible for FMLA leave;

        Plaintiff was entitled to FMLA leave; Plaintiff gave Defendant proper notice of the need

        for leave; and Defendant interfered with, restrained, deterred and terminated Plaintiff due

        to the FMLA leave request.

     26. Defendant interference, restraint, intimidation and deterrence were adverse employment

        action as these actions made Plaintiff and other employees reluctant to exercise the FMLA

        leave; and Defendant took these adverse employment actions in substantial part because of
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 5 of 26



        Plaintiff’s request for FMLA leave as Plaintiff was terminated just a few months after

        requesting FMLA leave and one month after her return to work.

     27. Defendant did not act in good faith nor did they have an objective, reasonable ground to

        believe that their action did not violate the FMLA.

     28. Defendant, by and through its agents and employees, intentionally engaged in the

        aforementioned practices, policies, customs and usages made unlawful by the FMLA due

        to interference, restraint and deterrence of FMLA rights as Plaintiff made it known to the

        Defendant that medical leave under the FMLA may be required but Defendant interfered

        and deterred Plaintiff and other employees from using such medical leave by terminating

        Plaintiff.

     29. Defendant, acting by and through its employees, maintained policies in violation of the

        FMLA for interference, restraint and deterrence of FMLA rights as they do not enforce

        their own policies regarding the FMLA but instead terminated Plaintiff after being placed

        on notice of the need for medical leave under the FMLA.

     30. As a direct and proximate result of the actions of Defendant is in violation of the FMLA,

        Plaintiff has suffered damages including lost wages, loss of benefits and other

        compensation and interest thereon. Plaintiff’s loss of wages and benefits is ongoing.

        Plaintiff is entitled to lost wages (plus pre-judgment interest), the recovery of full costs to

        replace the benefits or the full cost of the benefits as paid by the employer.

     31. Moreover, Plaintiff is entitled to recover liquidated damages under the FMLA.

     32. Plaintiff is entitled to reasonable attorneys’ fees, reasonable expert witness fees, and other

        costs of the action pursuant to the FMLA.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 6 of 26



     33. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

         wages, both in the past, present, and future, as well as compensatory damages.

     34. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

         cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

         aggravated by the kind of willfulness, wantonness and malice for which the law allows

         the imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a

         sum to be determined by the trier of fact to serve as punishment to deter Defendant from

         such conduct in similar situations.

     35. Defendant’ actions and conduct as described herein and the resulting damage and loss to

         Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900

         Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff

         seeks recovery of reasonable and necessary attorney’s fees.

     36. Plaintiff hereby requests a jury trial.

     37. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant

         be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the

         following relief: Judgment against Defendant, for actual damages sustained by Plaintiff

         as alleged herein; Grant Plaintiff general damages for the damage to Plaintiff caused by

         Defendant’ violations alleged in this Complaint; Pre-judgment interest at the highest legal

         rate; Post-judgment interest at the highest legal rate until paid; Back pay; Front pay;

         Punitive damages; Liquidated damages; Damages for mental pain and mental anguish;

         Exemplary damages; Attorney’s fees; All costs of court expended herein; Actual

         monetary losses sustained by Plaintiff as a direct result of the violation, such as the cost

         of providing care, up to a sum equal to twelve (12) weeks of wages or salary; and such
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 7 of 26



        other and further relief, at law or in equity, general or special to which Plaintiff may show

        he is justly entitled.

     38. Defendant, acting by and through its employees, maintained a policy of discrimination

        and harassment based on disability/FMLA, in violation of the foregoing statutes against

        Plaintiff as the maintain a pattern of harassing, terminating and denying FMLA requests

        to employees with disabilities and FMLA.

                                           COUNT TWO
                                          FMLA Retaliation

     39. Plaintiff repeats and realleges paragraphs 1 through 9, as if fully set forth herein.

     40. Defendant are an “employer” for purposes of the FMLA because it is engaged in an

        industry or activity affecting commerce and it has employed 50 or more employees for

        each working day during each of 20 or more calendar weeks in the current or preceding

        calendar year and/or Defendant were eligible employers pursuant to the Family Medical

        Leave Act and/or The Defendant are employers as defined under the FMLA.

     41. Plaintiff is an “eligible employee” for purposes of FMLA coverage, i.e. employed for at

        least 12 months by Defendant and provided at least 1,250 hours of service in the 12 months

        immediately preceding the need for leave (Plaintiff was an eligible employee of Defendant

        as defined by the FMLA).

     42. At all relevant times Plaintiff was an employee of Defendant and was qualified.

     43. Defendant has the minimum number of employees and/or Plaintiff was entitled to FMLA

        leave because of a qulafying reason as defined by the FMLA (and was in fact approved for

        FMLA leave by Defendant).

     44. Plaintiff gave Defendant proper notice of intent to take leave under the FMLA after

        expressly notifying Defendant, which alerted the Defendant of the need for medical leave.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 8 of 26



        As such, Defendant possessed actual knowledge of Plaintiff’s serious health condition and

        need for leave.

     45. Plaintiff began working for Defendant in September 2014 as a server and later became a

        Manager around May 2016.

     46. Plaintiff was terminated by Defendant in September 2017.

     47. Plaintiff requested and was granted FMLA leave on or around June 2017 and returned

        around August 2017.

     48. When Plaintiff returned from FMLA he was threatened with a transfer from Boynton

        Beach to Orlando, was demoted and his position changed back to waiter, less pay, etc.

     49. Plaintiff also gave notice of additional FMLA need by requested an additional 1-2 weeks

        of medical leave

     50. Around August 2017, shortly after Plaintiff had returned from FMLA leave, Defendant

        informed Plaintiff that his position was no longer needed as the company had 4 managers

        in the location.

     51. One month after Plaintiff was terminated, Defendant hired a 4th manager for the very

        same location to replace Plaintiff despite just a month prior being told the position was no

        longer needed.

     52. Tellingly, Plaintiff was terminated within months of his use of the FMLA.

     53. Defendant retaliated, restrained, intimidated, deterred and terminated Plaintiff while

        needing FMLA leave and/or while FMLA was requested.

     54. Plaintiff requested were based on a good faith, Plaintiff was eligible for FMLA leave;

        Plaintiff was entitled to FMLA leave; Plaintiff gave Defendant proper notice of the need
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 9 of 26



        for leave; and Defendant interfered with, restrained, deterred and terminated Plaintiff due

        to the FMLA leave request.

     55. Defendant retaliation, restraint, intimidation and deterrence were adverse employment

        action as these actions made Plaintiff and other employees reluctant to exercise the FMLA

        leave; and Defendant took these adverse employment actions in substantial part because of

        Plaintiff’s request for FMLA leave as Plaintiff was terminated just a few months after

        requesting FMLA leave and one month after her return to work.

     56. Defendant did not act in good faith nor did they have an objective, reasonable ground to

        believe that their action did not violate the FMLA.

     57. Defendant, by and through its agents and employees, intentionally engaged in the

        aforementioned practices, policies, customs and usages made unlawful by the FMLA due

        to interference, restraint and deterrence of FMLA rights as Plaintiff made it known to the

        Defendant that medical leave under the FMLA may be required but Defendant interfered

        and deterred Plaintiff and other employees from using such medical leave by terminating

        Plaintiff.

     58. Defendant, acting by and through its employees, maintained policies in violation of the

        FMLA for interference, restraint and deterrence of FMLA rights as they do not enforce

        their own policies regarding the FMLA but instead terminated Plaintiff after being placed

        on notice of the need for medical leave under the FMLA.

     59. As a direct and proximate result of the actions of Defendant is in violation of the FMLA,

        Plaintiff has suffered damages including lost wages, loss of benefits and other

        compensation and interest thereon. Plaintiff’s loss of wages and benefits is ongoing.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 10 of 26



         Plaintiff is entitled to lost wages (plus pre-judgment interest), the recovery of full costs to

         replace the benefits or the full cost of the benefits as paid by the employer.

     60. Moreover, Plaintiff is entitled to recover liquidated damages under the FMLA.

     61. Plaintiff is entitled to reasonable attorneys’ fees, reasonable expert witness fees, and other

         costs of the action pursuant to the FMLA.

     62. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

         wages, both in the past, present, and future, as well as compensatory damages.

     63. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

         cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

         aggravated by the kind of willfulness, wantonness and malice for which the law allows

         the imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a

         sum to be determined by the trier of fact to serve as punishment to deter Defendant from

         such conduct in similar situations.

     64. Defendant’ actions and conduct as described herein and the resulting damage and loss to

         Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900

         Oak Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff

         seeks recovery of reasonable and necessary attorney’s fees.

     65. Plaintiff hereby requests a jury trial.

     66. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant

         be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the

         following relief: Judgment against Defendant, for actual damages sustained by Plaintiff

         as alleged herein; Grant Plaintiff general damages for the damage to Plaintiff caused by

         Defendant’ violations alleged in this Complaint; Pre-judgment interest at the highest legal
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 11 of 26



        rate; Post-judgment interest at the highest legal rate until paid; Back pay; Front pay;

        Punitive damages; Liquidated damages; Damages for mental pain and mental anguish;

        Exemplary damages; Attorney’s fees; All costs of court expended herein; Actual

        monetary losses sustained by Plaintiff as a direct result of the violation, such as the cost

        of providing care, up to a sum equal to twelve (12) weeks of wages or salary; and such

        other and further relief, at law or in equity, general or special to which Plaintiff may show

        he is justly entitled.

     67. Defendant, acting by and through its employees, maintained a policy of discrimination

        and harassment based on disability/FMLA, in violation of the foregoing statutes against

        Plaintiff as the maintain a pattern of harassing, terminating and denying FMLA requests

        to employees with disabilities and FMLA.

                                          COUNT THREE

           Failure to Provide a Reasonable Accommodation in Violation of the ADA

     68. Plaintiff repeats and realleges paragraphs 1 through 9 hereof, as if fully set forth herein.

     69. At all relevant times Plaintiff was an employee of Defendant and was qualified.

     70. Plaintiff began working for Defendant in September 2014 as a server and later became a

        Manager around May 2016.

     71. Plaintiff was terminated by Defendant in September 2017.

     72. Plaintiff gave notice of his disability and need for accommodations; i.e. short-term

        medical leave when he requested and was granted FMLA leave on or around June 2017

        and returned around August 2017.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 12 of 26



     73. When Plaintiff returned from medical leave, he was threatened with a transfer from

        Boynton Beach to Orlando, was demoted and his position changed back to waiter, less

        pay, etc.

     74. Plaintiff also gave notice of additional need for short term medical leave when he

        requested an additional 1-2 weeks due to his medical condition.

     75. Around August 2017, shortly after Plaintiff had returned from medical leave, Defendant

        informed Plaintiff that his position was no longer needed as the company had 4 managers

        in the location.

     76. One month after Plaintiff was terminated, Defendant hired a 4th manager for the very

        same location to replace Plaintiff despite just a month prior being told the position was no

        longer needed.

     77. Tellingly, Plaintiff was terminated within months of his use of the medical leave and

        request for accommodations.

     78. Defendant denied Plaintiff any reasonable accommodation and created a hostile work

        environment.

     79. Plaintiff, having been diagnosed and previously granted reasonable accommodations, was

        a qualified individual with a disability under the Americans with Disabilities Act of 1990,

        as amended and/or was perceived to be disabled by Defendant. As a result of Plaintiff’s

        disability, major life activities, are substantially limited.

     80. Plaintiff is a "qualified individual with a disability" within the meaning of 42 U.S.C.A. §

        12111 of the ADA. Plaintiff could perform the essential functions of the position with or

        without a reasonable accommodation.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 13 of 26



     81. Rather than engaging in the interactive process to address Plaintiff's request for an

        accommodation, Defendant decided to create a hostile work environment/terminate.

     82. Plaintiff suffered damages as a result of Defendant' unlawful discriminatory actions,

        including emotional distress, past and future lost wages and benefits and the costs of

        bringing this action.

     83. Defendant intentionally violated Plaintiff’s rights under the ADA with malice or reckless

        indifference, and, as a result, are liable for punitive damages.

     84. Defendant, acting by and through its employees, maintained a policy of discrimination

        and harassment based on disability, in violation of the foregoing statutes against Plaintiff

        as the maintain a pattern of harassing, terminating and denying accommodation requests

        to employees with disabilities.

                                           COUNT FOUR

                                Retaliation in Violation of the ADA

     85. Plaintiff repeats and realleges paragraphs 1 through 9 hereof, as if fully set forth herein.

     86. At all relevant times Plaintiff was an employee of Defendant and was qualified.

     87. Plaintiff began working for Defendant in September 2014 as a server and later became a

        Manager around May 2016.

     88. Plaintiff was terminated by Defendant in September 2017.

     89. Plaintiff gave notice of his disability and need for accommodations; i.e. short-term

        medical leave when he requested and was granted FMLA leave on or around June 2017

        and returned around August 2017.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 14 of 26



     90. When Plaintiff returned from medical leave, he was threatened with a transfer from

        Boynton Beach to Orlando, was demoted and his position changed back to waiter, less

        pay, etc.

     91. Plaintiff also gave notice of additional need for short term medical leave when he

        requested an additional 1-2 weeks due to his medical condition.

     92. Around August 2017, shortly after Plaintiff had returned from medical leave, Defendant

        informed Plaintiff that his position was no longer needed as the company had 4 managers

        in the location.

     93. One month after Plaintiff was terminated, Defendant hired a 4th manager for the very

        same location to replace Plaintiff despite just a month prior being told the position was no

        longer needed.

     94. Tellingly, Plaintiff was terminated within months of his use of the medical leave and

        request for accommodations.

     95. Defendant denied Plaintiff any reasonable accommodation and created a hostile work

        environment.

     96. Plaintiff, having been diagnosed and previously granted reasonable accommodations, was

        a qualified individual with a disability under the Americans with Disabilities Act of 1990,

        as amended and/or was perceived to be disabled by Defendant. As a result of Plaintiff’s

        disability, major life activities, are substantially limited.

     97. Plaintiff is a "qualified individual with a disability" within the meaning of 42 U.S.C.A. §

        12111 of the ADA. Plaintiff could perform the essential functions of the position with or

        without a reasonable accommodation.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 15 of 26



     98. Rather than engaging in the interactive process to address Plaintiff's request for an

        accommodation, Defendant decided to create a hostile work environment/terminate.

     99. Plaintiff suffered damages as a result of Defendant' unlawful discriminatory actions,

        including emotional distress, past and future lost wages and benefits and the costs of

        bringing this action.

     100.         Defendant intentionally violated Plaintiff’s rights under the ADA with malice or

        reckless indifference, and, as a result, are liable for punitive damages.

     101.         Defendant, acting by and through its employees, maintained a policy of

        discrimination and harassment based on disability, in violation of the foregoing statutes

        against Plaintiff as the maintain a pattern of harassing, terminating and denying

        accommodation requests to employees with disabilities.

                                             COUNT FIVE

                                  Discharge in Violation of the ADA

     102.         Plaintiff repeats and realleges paragraphs 1 through 9 hereof, as if fully set forth

        herein.

     103.         At all relevant times Plaintiff was an employee of Defendant and was qualified.

     104.         Plaintiff began working for Defendant in September 2014 as a server and later

        became a Manager around May 2016.

     105.         Plaintiff was terminated by Defendant in September 2017.

     106.         Plaintiff gave notice of his disability and need for accommodations; i.e. short-

        term medical leave when he requested and was granted FMLA leave on or around June

        2017 and returned around August 2017.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 16 of 26



     107.       When Plaintiff returned from medical leave, he was threatened with a transfer

        from Boynton Beach to Orlando, was demoted and his position changed back to waiter,

        less pay, etc.

     108.       Plaintiff also gave notice of additional need for short term medical leave when he

        requested an additional 1-2 weeks due to his medical condition.

     109.       Around August 2017, shortly after Plaintiff had returned from medical leave,

        Defendant informed Plaintiff that his position was no longer needed as the company had

        4 managers in the location.

     110.       One month after Plaintiff was terminated, Defendant hired a 4th manager for the

        very same location to replace Plaintiff despite just a month prior being told the position

        was no longer needed.

     111.       Tellingly, Plaintiff was terminated within months of his use of the medical leave

        and request for accommodations.

     112.       Defendant denied Plaintiff any reasonable accommodation and created a hostile

        work environment.

     113.       Plaintiff, having been diagnosed and previously granted reasonable

        accommodations, was a qualified individual with a disability under the Americans with

        Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant.

        As a result of Plaintiff’s disability, major life activities, are substantially limited.

     114.       Plaintiff is a "qualified individual with a disability" within the meaning of 42

        U.S.C.A. § 12111 of the ADA. Plaintiff could perform the essential functions of the

        position with or without a reasonable accommodation.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 17 of 26



     115.         Rather than engaging in the interactive process to address Plaintiff's request for an

        accommodation, Defendant decided to create a hostile work environment/terminate.

     116.         Plaintiff suffered damages as a result of Defendant' unlawful discriminatory

        actions, including emotional distress, past and future lost wages and benefits and the

        costs of bringing this action.

     117.         Defendant intentionally violated Plaintiff’s rights under the ADA with malice or

        reckless indifference, and, as a result, are liable for punitive damages.

     118.         Defendant, acting by and through its employees, maintained a policy of

        discrimination and harassment based on disability, in violation of the foregoing statutes

        against Plaintiff as the maintain a pattern of harassing, terminating and denying

        accommodation requests to employees with disabilities.

                                                  COUNT SIX

                                Interference in Violation of the ADA

     119.         The ADA provides that an employer may not “coerce, intimidate, threaten, or

        interfere with” an employee’s exercise of their rights under the ADA or on account of the

        employee’s having exercised their rights under the ADA.


     120.         Plaintiff repeats and realleges paragraphs 1 through 9 hereof, as if fully set forth

        herein.

     121.         At all relevant times Plaintiff was an employee of Defendant and was qualified.

     122.         Plaintiff began working for Defendant in September 2014 as a server and later

        became a Manager around May 2016.

     123.         Plaintiff was terminated by Defendant in September 2017.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 18 of 26



     124.       Plaintiff gave notice of his disability and need for accommodations; i.e. short-

        term medical leave when he requested and was granted FMLA leave on or around June

        2017 and returned around August 2017.

     125.       When Plaintiff returned from medical leave, he was threatened with a transfer

        from Boynton Beach to Orlando, was demoted and his position changed back to waiter,

        less pay, etc.

     126.       Plaintiff also gave notice of additional need for short term medical leave when he

        requested an additional 1-2 weeks due to his medical condition.

     127.       Around August 2017, shortly after Plaintiff had returned from medical leave,

        Defendant informed Plaintiff that his position was no longer needed as the company had

        4 managers in the location.

     128.       One month after Plaintiff was terminated, Defendant hired a 4th manager for the

        very same location to replace Plaintiff despite just a month prior being told the position

        was no longer needed.

     129.       Tellingly, Plaintiff was terminated within months of his use of the medical leave

        and request for accommodations.

     130.       Defendant denied Plaintiff any reasonable accommodation and created a hostile

        work environment.

     131.       Plaintiff, having been diagnosed and previously granted reasonable

        accommodations, was a qualified individual with a disability under the Americans with

        Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant.

        As a result of Plaintiff’s disability, major life activities, are substantially limited.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 19 of 26



     132.         Plaintiff is a "qualified individual with a disability" within the meaning of 42

        U.S.C.A. § 12111 of the ADA. Plaintiff could perform the essential functions of the

        position with or without a reasonable accommodation.

     133.         Rather than engaging in the interactive process to address Plaintiff's request for an

        accommodation, Defendant decided to create a hostile work environment/terminate.

     134.         Plaintiff suffered damages as a result of Defendant' unlawful discriminatory

        actions, including emotional distress, past and future lost wages and benefits and the

        costs of bringing this action.

     135.         Defendant intentionally violated Plaintiff’s rights under the ADA with malice or

        reckless indifference, and, as a result, are liable for punitive damages.

     136.         Defendant, acting by and through its employees, maintained a policy of

        discrimination and harassment based on disability, in violation of the foregoing statutes

        against Plaintiff as the maintain a pattern of harassing, terminating and denying

        accommodation requests to employees with disabilities.

                                           COUNT SEVEN

            Failure to Provide a Reasonable Accommodation in Violation of the FCRA

     137.         Plaintiff repeats and realleges paragraphs 1 through 9 hereof, as if fully set forth

        herein.

     138.         At all relevant times Plaintiff was an employee of Defendant and was qualified.

     139.         Plaintiff began working for Defendant in September 2014 as a server and later

        became a Manager around May 2016.

     140.         Plaintiff was terminated by Defendant in September 2017.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 20 of 26



     141.       Plaintiff gave notice of his disability and need for accommodations; i.e. short-

        term medical leave when he requested and was granted FMLA leave on or around June

        2017 and returned around August 2017.

     142.       When Plaintiff returned from medical leave, he was threatened with a transfer

        from Boynton Beach to Orlando, was demoted and his position changed back to waiter,

        less pay, etc.

     143.       Plaintiff also gave notice of additional need for short term medical leave when he

        requested an additional 1-2 weeks due to his medical condition.

     144.       Around August 2017, shortly after Plaintiff had returned from medical leave,

        Defendant informed Plaintiff that his position was no longer needed as the company had

        4 managers in the location.

     145.       One month after Plaintiff was terminated, Defendant hired a 4th manager for the

        very same location to replace Plaintiff despite just a month prior being told the position

        was no longer needed.

     146.       Tellingly, Plaintiff was terminated within months of his use of the medical leave

        and request for accommodations.

     147.       Defendant denied Plaintiff any reasonable accommodation and created a hostile

        work environment.

     148.       Plaintiff, having been diagnosed and previously granted reasonable

        accommodations, was a qualified individual with a disability under the Americans with

        Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant.

        As a result of Plaintiff’s disability, major life activities, are substantially limited.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 21 of 26



     149.         Plaintiff is a "qualified individual with a disability" within the meaning of 42

        U.S.C.A. § 12111 of the ADA. Plaintiff could perform the essential functions of the

        position with or without a reasonable accommodation.

     150.         Rather than engaging in the interactive process to address Plaintiff's request for an

        accommodation, Defendant decided to create a hostile work environment/terminate.

     151.         Plaintiff suffered damages as a result of Defendant' unlawful discriminatory

        actions, including emotional distress, past and future lost wages and benefits and the

        costs of bringing this action.

     152.         Defendant intentionally violated Plaintiff’s rights under the ADA with malice or

        reckless indifference, and, as a result, are liable for punitive damages.

     153.         Defendant, acting by and through its employees, maintained a policy of

        discrimination and harassment based on disability, in violation of the foregoing statutes

        against Plaintiff as the maintain a pattern of harassing, terminating and denying

        accommodation requests to employees with disabilities.

                                            COUNT EIGHT

                                Retaliation in Violation of the FCRA

     154.         Plaintiff repeats and realleges paragraphs 1 through 9 hereof, as if fully set forth

        herein.

     155.         At all relevant times Plaintiff was an employee of Defendant and was qualified.

     156.         Plaintiff began working for Defendant in September 2014 as a server and later

        became a Manager around May 2016.

     157.         Plaintiff was terminated by Defendant in September 2017.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 22 of 26



     158.       Plaintiff gave notice of his disability and need for accommodations; i.e. short-

        term medical leave when he requested and was granted FMLA leave on or around June

        2017 and returned around August 2017.

     159.       When Plaintiff returned from medical leave, he was threatened with a transfer

        from Boynton Beach to Orlando, was demoted and his position changed back to waiter,

        less pay, etc.

     160.       Plaintiff also gave notice of additional need for short term medical leave when he

        requested an additional 1-2 weeks due to his medical condition.

     161.       Around August 2017, shortly after Plaintiff had returned from medical leave,

        Defendant informed Plaintiff that his position was no longer needed as the company had

        4 managers in the location.

     162.       One month after Plaintiff was terminated, Defendant hired a 4th manager for the

        very same location to replace Plaintiff despite just a month prior being told the position

        was no longer needed.

     163.       Tellingly, Plaintiff was terminated within months of his use of the medical leave

        and request for accommodations.

     164.       Defendant denied Plaintiff any reasonable accommodation and created a hostile

        work environment.

     165.       Plaintiff, having been diagnosed and previously granted reasonable

        accommodations, was a qualified individual with a disability under the Americans with

        Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant.

        As a result of Plaintiff’s disability, major life activities, are substantially limited.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 23 of 26



     166.         Plaintiff is a "qualified individual with a disability" within the meaning of 42

        U.S.C.A. § 12111 of the ADA. Plaintiff could perform the essential functions of the

        position with or without a reasonable accommodation.

     167.         Rather than engaging in the interactive process to address Plaintiff's request for an

        accommodation, Defendant decided to create a hostile work environment/terminate.

     168.         Plaintiff suffered damages as a result of Defendant' unlawful discriminatory

        actions, including emotional distress, past and future lost wages and benefits and the

        costs of bringing this action.

     169.         Defendant intentionally violated Plaintiff’s rights under the ADA with malice or

        reckless indifference, and, as a result, are liable for punitive damages.

     170.         Defendant, acting by and through its employees, maintained a policy of

        discrimination and harassment based on disability, in violation of the foregoing statutes

        against Plaintiff as the maintain a pattern of harassing, terminating and denying

        accommodation requests to employees with disabilities.


                                             COUNT NINE

                                 Discharge in Violation of the FCRA

     171.         Plaintiff repeats and realleges paragraphs 1 through 9 hereof, as if fully set forth

        herein.

     172.         At all relevant times Plaintiff was an employee of Defendant and was qualified.

     173.         Plaintiff began working for Defendant in September 2014 as a server and later

        became a Manager around May 2016.

     174.         Plaintiff was terminated by Defendant in September 2017.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 24 of 26



     175.       Plaintiff gave notice of his disability and need for accommodations; i.e. short-

        term medical leave when he requested and was granted FMLA leave on or around June

        2017 and returned around August 2017.

     176.       When Plaintiff returned from medical leave, he was threatened with a transfer

        from Boynton Beach to Orlando, was demoted and his position changed back to waiter,

        less pay, etc.

     177.       Plaintiff also gave notice of additional need for short term medical leave when he

        requested an additional 1-2 weeks due to his medical condition.

     178.       Around August 2017, shortly after Plaintiff had returned from medical leave,

        Defendant informed Plaintiff that his position was no longer needed as the company had

        4 managers in the location.

     179.       One month after Plaintiff was terminated, Defendant hired a 4th manager for the

        very same location to replace Plaintiff despite just a month prior being told the position

        was no longer needed.

     180.       Tellingly, Plaintiff was terminated within months of his use of the medical leave

        and request for accommodations.

     181.       Defendant denied Plaintiff any reasonable accommodation and created a hostile

        work environment.

     182.       Plaintiff, having been diagnosed and previously granted reasonable

        accommodations, was a qualified individual with a disability under the Americans with

        Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant.

        As a result of Plaintiff’s disability, major life activities, are substantially limited.
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 25 of 26



      183.       Plaintiff is a "qualified individual with a disability" within the meaning of 42

         U.S.C.A. § 12111 of the ADA. Plaintiff could perform the essential functions of the

         position with or without a reasonable accommodation.

      184.       Rather than engaging in the interactive process to address Plaintiff's request for an

         accommodation, Defendant decided to create a hostile work environment/terminate.

      185.       Plaintiff suffered damages as a result of Defendant' unlawful discriminatory

         actions, including emotional distress, past and future lost wages and benefits and the

         costs of bringing this action.

      186.       Defendant intentionally violated Plaintiff’s rights under the ADA with malice or

         reckless indifference, and, as a result, are liable for punitive damages.

      187.       Defendant, acting by and through its employees, maintained a policy of

         discrimination and harassment based on disability, in violation of the foregoing statutes

         against Plaintiff as the maintain a pattern of harassing, terminating and denying

         accommodation requests to employees with disabilities.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests judgment as follows:

      A. Accept jurisdiction over this matter;

      B. Award Plaintiff for past and future loss of wages and benefits, plus interest;

      C. Award Plaintiff compensatory and punitive damages;

      D. Order Defendant’ to reinstate Plaintiff to a position comparable to the former position or,

         in lieu of reinstatement, award front pay (including benefits);

      E. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with this

         action; and
Case 9:19-cv-80869-WPD Document 1 Entered on FLSD Docket 06/30/2019 Page 26 of 26



      F. Grant Plaintiff such additional or alternative relief as the Court deems just and proper

          and/or which Plaintiff may be entitled to under the applicable laws.




   Dated: June 30, 2019                                Respectfully submitted,
   Miami, Florida                                      AN Law Firm, P.A.
                                                       /s/ Alberto Naranjo
                                                       Phone: 305-942-8070
                                                       Fax: 305-328-3884
                                                       Email: AN@ANLawFirm.com
                                                       7900 Oak Lane #400 AN Law
                                                       Miami Lakes, FL 33016
                                                       ATTORNEY FOR PLAINTIFF
